NO. 07-12-00061-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                   AUGUST 29, 2012


                          BYRON WADE COOK, APPELLANT

                                           v.

                          THE STATE OF TEXAS, APPELLEE


                FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

           NO. A18923-1109; HONORABLE ROBERT W. KINKAID JR., JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION

      Appellant, Byron Wade Cook, pleaded guilty to possession of a controlled

substance, methadone, in an amount of less than one gram. 1 Appellant opted to have

punishment set by a jury, and the jury, after hearing the evidence, sentenced appellant

to two years confinement in a State Jail Facility and assessed a fine of $2,000.

Appellant has appealed. We will affirm.


      Appellant=s attorney has filed an Anders brief and a motion to withdraw. Anders

v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967). In support of his

      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (b) (West 2010).
motion to withdraw, counsel certifies that he has diligently reviewed the record, and in

his opinion, the record reflects no reversible error upon which an appeal can be

predicated. Id. at 744–45. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling

authorities, there is no error in the trial court=s judgment. Additionally, counsel has

certified that he has provided appellant a copy of the Anders brief and motion to

withdraw and appropriately advised appellant of his right to file a pro se response in this

matter. Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991). The Court has

also advised appellant of his right to file a pro se response. Appellant has filed a

response.


       By his Anders brief, counsel reviewed all grounds that could possibly support an

appeal, but concludes the appeal is frivolous. We have reviewed these grounds and

made an independent review of the entire record to determine whether there are any

arguable grounds which might support an appeal. See Penson v. Ohio, 488 U.S. 75,

109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Bledsoe v. State, 178 S.W.3d 824

(Tex.Crim.App. 2005).     We have found no such arguable grounds and agree with

counsel that the appeal is frivolous.


       Appellant contends in his response that he received ineffective assistance of

counsel. We have reviewed the totality of the record and find that any issue contending

that appellant received ineffective assistance of counsel is not supported by the record,

and it is frivolous. See Salinas v. State, 163 S.W.3d 734, 740 (Tex.Crim.App. 2005).



                                            2
      Accordingly, counsel=s motion to withdraw is hereby granted, and the trial

court=s judgment is affirmed. 2




                                                       Mackey K. Hancock
                                                            Justice

Do not publish.




      2
        Counsel shall, within five days after this opinion is handed down, send his client
a copy of the opinion and judgment, along with notification of appellant=s right to file a
pro se petition for discretionary review. See TEX. R. APP. P. 48.4.

                                            3